     Case 8:20-cv-00913-JWH-DFM Document 47 Filed 08/11/21 Page 1 of 1 Page ID #:378



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10     TERESA ADAMS, individually and on            Case No. 8:20-cv-00913-JHW-DFMx
       behalf of all others similarly situated,
11                                                  CLASS ACTION
                   Plaintiff,
12                                                  DENIED ORDER RE: STIPULATION
             vs.                                    TO CONTINUE CLASS
13                                                  CERTIFICATION DEADLINES
       COLE HAAN, LLC, a Delaware Limited
14     Liability Company, and DOES 1- 50,
       inclusive,
15
                   Defendants.
16
17           PLEASE TAKE NOTICE, that, having considered the Stipulation to Continue
18     Class Certification Deadlines, and good cause appearing, IT IS HEREBY ORDERED:
19           1.    the deadline to file Plaintiff’s Class Certification Motion is continued to
20     February 18, 2022;
21           2.    the deadline to file the Opposition to Class Certification Motion is continued to
22     March 18, 2022;
23           3.    the deadline to file the Reply re Class Certification Motion is continued to
24     April 8, 2022; and
25           4.    the Hearing on Class Certification Motion is continued to April 22, 2022, at
26     9:00 a.m.
27           IT IS SO ORDERED.                                   DENIED
28     DATED: August 11, 2021                            BY ORDER OF THE COURT
                                                       HON. JOHN W. HOLCOMB
                                                    UNITED STATES DISTRICT JUDGE
                                                -1-
              DENIED ORDER RE: STIPULATION TO CONTINUE CLASS CERTIFICATION DEADLINES
